0100-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 4/27/2015 12:00:00 AM
                                                                      Accepted 4/27/2015 8:53:33 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                                            1201 Franklin Street, 13th Floor
                                            Houston, Texas 77002

                                            713.368.0016
                                            713.437.4322 Fax




April 25, 2015
                                                             April 27, 2015
Mr. Abel Acosta, Clerk
Texas Court of Criminal Appeals

      via: efile

      re: State of Texas v. Osmin Peraza, PD 0100-15 & 0101-15

Dear Mr. Acosta:

      This letter is to advise the Court that I will present oral argument
on behalf of the Appellant Mr. Peraza in the above-described appeal on
May 20, 2015 at 9:00 a.m.



                                        Sincerely,
                                        /s/ Jani J. Maselli Wood

                                        Jani Maselli Wood


cc:    Ms. Lisa McMinn
       State Prosecuting Attorney